                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


VICTOR RODRIGUEZ,

                       Petitioner,

       V.                                          Civ. Act. No. 16-053-LPS

DANA METZGER, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                       Respondents. 1




Victor Rodriguez. Pro Se Petitioner.

Kathryn Joy Garrison, Deputy Attorney General of the Delaware Department of Justice,
Wilmington, Delaware. Attorney for Respondents.




                                     MEMORANDUM OPINION




March 25, 2019
Wilmington, Delaware


1
Warden Dana Metzger replaced former Warden David Pierce, an original party to the case. See Fed.
R. Civ. P. 25(d).
I.      INTRODUCTION

        Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 and Exhibit to Petition (hereinafter referred to as "Petition") filed by Petitioner Victor

Rodriguez ("Petitioner"). (D.I. 3; D.I. 6) The State has filed an Answer in Opposition. (D.I. 15)

For the reasons discussed, the Court will dismiss the Petition as time-barred.

II.     BACKGROUND

        On July 22, 2010, a Delaware Superior Court jury found Petitioner guilty of reckless burning,

third degree burglary, two counts of third degree criminal trespass, and three counts of second

degree arson. See Rodnguez v. State, 109 A.3d 1075, 1077 (Del. 2015). On September 10, 2010, the

Superior Court sentenced him as a habitual offender to life in prison for the balance of his natural

life for each of his arson convictions, and to one year each at Level V for his burglary and reckless

burning convictions. (D.I. 15 at 2) Petitioner appealed, and the Delaware Supreme Court affirmed

Petitioner's convictions on November 8, 2011. See Rodriguez v. State, 30 A.3d 764, 771 (Del. 2011).

        On November 2, 2012, Petitioner filed his first motion for postconviction relief pursuant to

Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"). (D.I. 18-11 at 12) The Superior

Court denied the Rule 61 motion on April 14, 2014. See State v. Rodrigue~ 2014 WL 1724778 (Del.

Super. Ct. Apr. 14, 2014). Petitioner appealed, and the Delaware Supreme Court affirmed that

judgment on January 29, 2015. See Rodrigue~ 109 A.3d at 1081.

        Petitioner filed a§ 2254 Petition in January 2016, and then he filed an Exhibit in February

2016 providing further explanation for his arguments. (D.I. 3; D.I. 6) The Petition asserts three

claims of ineffective assistance of counsel, along with five other claims asserting that his arrest was

                                                    2
without probable cause or a warrant, the police conducted an illegal search and seizure, his speedy

trial rights were violated, the prosecutor engaged in misconduct, and there was insufficient evidence

to support his convictions. (D.I. 3-1; D.I. 3-3; D.I. 3-4; D.I. 3-5; D.I. 6)

III.        STATUTE OF LIMITATIONS

            The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") prescribes a one-

year limitations period for the filing of habeas petitions by state prisoners, which begins to run from

the latest of:

                    (A) the date on which the judgment became final by the conclusion of
                    direct review or the expiration of the time for seeking such review;

                    (B) the date on which the impediment to filing an application created
                    by State action in violation of the Constitution or laws of the United
                    States is removed, if the applicant was prevented from filing by such
                    State action;

                    (C) the date on which the constitutional right asserted was initially
                    recognized by the Supreme Court, if the right has been newly
                    recognized by the Supreme Court and made retroactively applicable to
                    cases on collateral review; or

                    (D) the date on which the factual predicate of the claim or claims
                    presented could have been discovered through the exercise of due
                    diligence.

28 U.S.C. § 2244(d)(1). AEDPA's limitations period is subject to statutory and equitable tolling. See

Holland v. Flonda, 560 U.S. 631,645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2) (statutory

tolling).

            Petitioner's § 2254 Petition, filed in 2016, is subject to the one-year limitations period

contained in§ 2244(d)(1). See Lindh v. Murpl?J, 521 U.S. 320,336 (1997). Petitioner does not allege,

and the Court cannot discern, any facts triggering the application of§ 2244(d)(1)(B), (C), or (D).

Given these circumstances, the one-year limitations period began to run when Petitioner's

conviction became final under§ 2244(d)(1)(A).
                                                        3
        Pursuant to§ 2244(d)(1)(A), if a state prisoner appeals a state court judgment but does not

seek certiorari review, the judgment of conviction becomes final ninety days after the state appellate

court's decision. See Kapral v. United States, 166 F.3d 565, 575, 578 (3d Cir. 1999);Jones v. Morton, 195

F.3d 153, 158 (3d Cir. 1999). Here, Petitioner's judgment of conviction became final on February 7,

2012, ninety days after the Delaware Supreme Court affirmed Petitioner's conviction. Applying the

one-year limitations period to that date, Petitioner had until February 7, 2013 to timely file his

Petition. See Wilson v. Beard, 426 F.3d 653 (3d Cir. 2005) (holding that Federal Rule of Civil

Procedure 6(a) and (e) applies to federal habeas petitions); Phlipot v. Johnson, 2015 WL 1906127, at *3

n.3 (D. Del. Apr. 27, 2015) (AEDPA's one-year limitations period is calculated according to

anniversary method).

        Petitioner filed the instant Petition on January 26, 2016,2 nearly three years after the

expiration of the limitations period. Thus, his Petition is untimely, unless the limitations period can

be statutorily or equitably tolled. See J oneJ~ 19 5 F.3d at 158.

        A. Statutory Tolling

        Pursuant to§ 2244(d)(2), a properly-filed state post-conviction motion tolls AEDPA's

limitations period during the time the action is pending in the state courts, including any post-

conviction appeals, provided that the motion was filed and pending before the expiration of

AEDPA's limitations period. See Swartz v. Mryers, 204 F.3d 417, 420-24 (3d Cir. 2000); Price v. TC!Jlor,

2002 WL 31107363, at *2 (D. Del. Sept. 23, 2002). However, the limitations period is not tolled

during the ninety days a petitioner has to file a petition for a writ of certiorari in the United States



2
 Pursuant to the prison mailbox rule, the Court adopts the date of Petitioner's certification of
mailing Oanuary 26, 2016) as the date of filing. See Longenette v. Krusing, 322 F.3d 758, 761 (3d Cir.
2003).

                                                       4
Supreme Court regarding a judgment denying a state post-conviction motion. See Stokes v. Dist.

Attornry ofPhiladelphia, 247 F.3d 539, 542 (3d Cir. 2001). In addition, a post-conviction motion that

is untimely under state law is not properly filed for§ 2244(d)(2) purposes and, therefore, has no

statutory tolling effect. See Pace v. DiGuglielmo, 544 U.S. 408,414 (2005).

           Here, 268 days of the AEDPA's limitations period lapsed before Petitioner filed his Rule 61

motion on November 2, 2012. The Superior Court denied the motion, and the Delaware Supreme

Court affirmed that decision on January 29, 2015. Consequently, Petitioner's Rule 61 motion tolled

the limitations period from November 2, 2012 through January 29, 2015.

           The limitations clock started to run again on January 30, 2015, and ran the remaining 97 days

without interruption until the limitations period expired on May 7, 2015. Thus, even with the

applicable statutory tolling, the Petition is time-barred, unless equitable tolling is applicable.

           B. Equitable Tolling

           AEDPA's limitations period may be tolled for equitable reasons in appropriate cases. See

Holland, 560 U.S. at 645. A petitioner can only qualify for equitable tolling by demonstrating

"(1) that he has been pursuing his rights diligently, and (2) some extraordinary circumstance stood in

his way and prevented timely filing;" 3 mere excusable neglect is insufficient. Schlueter v. Varner, 384

F.3d 69, 77 (3d Cir. 2004). Consistent with these principles, the Third Circuit has specifically limited

the equitable tolling of AEDPA's limitations period to the following circumstances:

                   (1) where the defendant (or the court) actively misled the plaintiff;

                   (2) where the plaintiff was in some extraordinary way prevented from
                   asserting his rights; or




3
    Holland, 560 U.S. at 648.

                                                      5
                (3) where the plaintiff timely asserted his rights mistakenly in the
                wrong forum.

Jones, 195 F.3d at 159; see also Thomas v. Sl!Jder, 2001 WL 1555239, at *3-4 (D. Del. Nov. 28, 2001).

        To the extent Petitioner's Response to the State's Answer (D.I. 25 at 5) should be liberally

construed as an attempt to allege actual innocence as a basis for equitable tolling, it is unavailing. In

McQuiggin v. Perkins, 569 U.S. 383, 386, 401 (2013), the Supreme Court held that a credible claim of

actual innocence may serve as an "equitable exception" that can overcome the bar of AEDPA's one-

year limitations period. However, the McQuiggin Court cautioned that "tenable actual-innocence

gateway pleas are rare," and a petitioner only meets the threshold requirement by "persuad[ing] the

district court that, in light of the new evidence, no juror, acting reasonably, would have voted to find

him guilty beyond a reasonable doubt." Id. at 386. An actual innocence claim must be based on

"new reliable evidence - whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence    Dthat was not presented at trial."   Schlup v. Delo, 513 U.S. 298,

324 (199 5). Here, Petitioner's bare-bone and unsupported statement of actual innocence does not

warrant equitable tolling because it does not assert or constitute new reliable factual evidence of his

actual innocence as required by S ch!up.

        Additionally, to the extent Petitioner's untimely filing of the Petition was due to a mistake

regarding statutory tolling or the result of a miscalculation regarding the one-year filing period, such

factors do not warrant equitably tolling the limitations period. See T qy!or v. Carrol!, 2004 WL

1151552, at *5-6 (D. Del. May 14, 2004).

        Based on the foregoing, the Court will dismiss the instant Petition as time-barred.

V.      CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A federal
                                                       6
court denying a habeas petition on procedural grounds without reaching the underlying

constitutional claims is not required to issue a certificate of appealability unless the petitioner

demonstrates that jurists of reason would find it debatable: (1) whether the petition states a valid

claim of the denial of a constitutional right; and (2) whether the court was correct in its procedural

ruling. See Slack v. McDaniel, 529 U.S. 473,484 (2000).

        The Court has concluded that the instant Petition does not warrant relief because it is time-

barred. Reasonable jurists would not find this conclusion to be debatable. Accordingly, the Court

declines to issue a certificate of appealability.

VI.     CONCLUSION

        For the reasons discussed, Petitioner's Application for a Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2254 is DENIED. An appropriate Order will be entered.




                                                     7
